Brock, J.
The plaintiff assigns as error the action of Judge Falls in allowing defendant’s motion for judgment of nonsuit.
The evidence was in direct conflict, and the question of whether defendant owed the plaintiff a sum of money was a question for the jury. In determining this question it was for the jury to find whether plaintiff had in fact performed services for the defendant.
In considering whether plaintiff’s evidence is sufficient to withstand defendant’s motion for nonsuit at the close of all the evidence, all of the evidence must be considered in the light most favorable to the plaintiff. This is so because the jury may give more weight to *628the plaintiff’s evidence and may find according to the plaintiff's evidence. Sneed v. Lions Club, 273 N.C. 98, 159 S.E. 2d 770.
We hold that plaintiff’s evidence as disclosed by the record on appeal is sufficient to require submission of the case to the jury.
Reversed.
Mallabd, C.J., and Parker, J., concur.